Opinion issued August 26, 1010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00665-CR
———————————
 
IN RE Joe Louis Champion, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Joe Louis Champion, has filed in this Court a petition for writ of mandamus,
complaining that respondent* did not
rule on his post-conviction article 11.07 writ of habeas corpus filed in
the 185th District Court in trial court cause number 494490-A.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2009).  Relator requests
that we compel respondent to rule on his application for writ of habeas corpus.
 We dismiss the petition.
This Court has no authority to
issue a writ of mandamus to compel a district court judge to rule on an
application for writ of habeas corpus in which the judgment of conviction is
final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding).  This is because
jurisdiction to grant post-conviction habeas corpus relief in felony cases
rests exclusively with the Texas Court of Criminal Appeals.  Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2009); Board of Pardons & Paroles ex rel. Keene
v. Court of Appeals for the Eighth District, 910 S.W.2d 482, 483 (Tex. Crim.
App. 1995).
Therefore, the petition for writ of
mandamus is dismissed for lack of jurisdiction. 
All pending motions are denied.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.  Tex. R. App. P. 47.2(b)




*
          The Respondent is the Honorable
Susan Brown, Judge, 185th District Court, Harris County.